FILED
                            NOT FOR PUBLICATION                             OCT 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BETTY CAROL CABE, AKA Elizabeth                  No. 09-70767
Cabe Baez, AKA Elizabeth Carol
Cabebaez, AKA Elizabeth Duran,                   Agency No. A031-102-359

              Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 11, 2011
                            San Francisco, California

Before: B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Elizabeth “Betty” Cabe, a native of Thailand, petitions for review of the

Board of Immigration Appeals’ decision dismissing her appeal. Cabe appealed the

Immigration Judge’s denial of her motion to terminate proceedings, and denial of

her applications for asylum, withholding of removal, and protection under the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252(b)(5)(A). We deny the petition for review.

      First, Cabe argues that she is a United States citizen. Cabe was born in

Thailand on August 25, 1966. Cabe’s mother, who was a Thai citizen, listed an

American member of the armed forces as Cabe’s father on the birth certificate.

Cabe's father left Thailand before her birth, and since then neither Cabe nor any

member of her family has ever contacted him. Cabe’s mother later married a

different American serviceman. Cabe’s step-father adopted Cabe and her siblings,

and in 1972 he brought her into the United States as a lawful permanent resident.

      Cabe’s primary argument on appeal is that she automatically acquired

citizenship through her step-father. Cabe argues that under these facts she meets

the statutory requirements for automatic citizenship under the Child Citizenship

Act of 2000 ("CCA"), 8 U.S.C. § 1431. In Hughes v. Ashcroft, 255 F.3d 752, 760

(9th Cir. 2001), however, we held that "the CCA granted automatic citizenship

only to those children who were under the age of 18, and who met the other

criteria, on February 27, 2001," the effective date of the CCA. Cabe was 34 years

old when the CCA became effective. Cabe attempts to avoid this limitation on the

reach of the CCA by arguing that Hughes was wrongly decided and that Congress

intended the CCA to apply retroactively. But we are bound by the earlier


                                    Page 2 of 3
precedential decision of this court. Because Cabe was 34 years old on February

27, 2001, she cannot derive citizenship under the CCA.

      We also reject Cabe’s arguments that she is eligible for asylum, withholding

of removal, and relief under CAT. Cabe’s conviction for an aggravated felony bars

her from asylum relief. See 8 U.S.C. § 1158(b)(2). And while she suffers from bi-

polar disease, suffers seizures as a result of domestic violence, and her entire

family is located in the United States, Cabe has presented no evidence that compels

the conclusion that she would be subject to persecution or torture in Thailand on

the basis of her Amer-Asian ethnicity or her medical issues. See Bromfield v.

Mukasey, 543 F.3d 1071, 1076, 1079 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                     Page 3 of 3